SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofAugust 2011 TAT TECHNOLOGIES LTD. (Name of Registrant) P.O.BOX 80, Gedera 70750 Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- TAT Technologies Ltd. 6-K Items 1. Press Release dated August 16, 2011 re TAT Technologies Reporting Year 2011 Second Quarter Results. 2 ITEM 1 Press Release Source: TAT Technologies Limited TAT Technologies Reports Year 2011 Second Quarter Results GEDERA, Israel, Tuesday, August 16, 2011 /PRNewswire-FirstCall/ TAT Technologies Ltd. (NASDAQ: TATT - News), a leading provider of services and products to the commercial and military aerospace and ground defense industries, reported today its results for the three month and six month periods ended June 30, 2011. Financial Highlights: TAT announced revenues of $19.9 million and a net income of $0.64 million for the three months ended June 30, 2011, compared to revenues of $18.6 million with net income of $0.02 million for the three months ended June 30, 2010 an increase of 6.7% in revenues and of 3,342% in net income During the Second quarter of 2011, revenues were impacted by (i) the increase in revenues in the OEM of Heat Management Solutions segment; (ii) the increase in revenues in the Heat Transfer Services and Products segment; (iii) the increase in revenues in the MRO Services for Aviation Components segment; (iv) partially offset by the decrease in revenues in the OEM of Electric Motion Systems segment. Revenue breakdown by the principal operational segments for the three-month period ended June 30, 2011 and 2010, respectively, was as follows: Three Months Ended June 30. %of Change Between Periods Revenues in Thousands %of Total Revenues Revenues in Thousands %of Total Revenues unaudited Unaudited Revenues OEM of Heat Management Solutions $ 31.8 % $ 28.3 % 19.7 % Heat Transfer Services and Products * 33.2 % 32.4 % 9.4 % MRO services of Aviation Components * 25.1 % 20.5 % 30.3 % OEM of Electric Motion Systems 14.9 % 19.7 % ) % Eliminations ) (5 )% ) )% 447.9 % Total revenues $ 100.00 % $ 100.00 % 6.7 % Six Months Ended June 30. %of Change Between Periods Revenues in Thousands %of Total Revenues Revenues in Thousands %of Total Revenues unaudited Unaudited Revenues OEM of Heat Management Solutions $ 33.8 % $ 38.3 % )% Heat Transfer Services and Products * 31.7 % 30.3 % 16.6 % MRO services of Aviation Components * 23.7 % 20.5 % 28.6 % OEM of Electric Motion Systems 15.8 % 15.2 % 16.2 % Eliminations ) (5 )% ) )% 28.0 % Total revenues $ 100.00 % $ 100.00 % 11.6 % * As of January 1, 2011, TAT began reporting its operations based on four operating segments, after dividing its MRO Services operating segment into two separate segments: Heat Transfer Services and Products; and MRO services for Aviation Components. Accordingly, the revenues and costs reported for the three months and six months periods ended June 30, 2010 for MRO Services operating segment were divided between these two new operating segments. Additionally, the operating segment name of ‘OEM of Heat Transfer Products’ was changed to OEM of Heat Management Solutions. 3 Dr. Shmuel Fledel, TAT’s CEO commented: “The second quarter of year 2011 is the continuation of TAT’s consistent improvement trend in our dominant operating segments – the OEM of Heat Management Solutions, Heat Transfer Services and Products, and MRO Services of Aviation Components, during which we increased our revenues and improved our margins, compared to the same period in 2010.This improvement is attributable to the efforts we made during the year 2010 in expanding our marketing and sales activities as well as in working rigorously to improve our production flow and yields. During the second quarter we also experienced a decrease in revenues and margins in the OEM of Electric Motion Systems compared to the same period in 2010, resulting from growing weakness in this segment, however on a ‘Year to Date’ basis, revenues were improved significantly compared to the same period in 2010. We are encouraged by global trends of increased traffic reported by airlines and we believe we are witnessing a steady recovery in the demand for MRO services, as well as positive indications from OEMs in the aerospace and defense industries, which impact our businesses. We continue to focus on our core capabilities while expanding our business offerings worldwide. We believe that our efforts along with continuing improvement in the global aviation industry, will sustain the improved trend line of our performance in 2011”. 4 TAT TECHNOLOGIES AND SUBSIDIARIES CONDENSED CONSOLIDATEDBALANCE SHEETS (Unaudited, in thousands, except share data) June 30, June 30, ASSETS Current Assets: Cash and cash equivalents $ $ Marketable securities Restricted deposit Trade accounts receivable (net of allowance for doubtful accounts of$2,436 and $2,453 as of June 30, 2011 and June 30, 2010, respectively) Inventories Other accounts receivable and prepaid expenses Total current assets Investment in affiliate Funds in respect of employee right upon retirement Long-term deferred tax Property, plant and equipment, net Intangible assets, net Goodwill Total assets $ $ LIABILITIES AND EQUITY Current Liabilities: Current maturities of long-term loans Trade accounts payables Other accounts payable and accrued expenses Total current liabilities Long-Term Liabilities: Long-term loans, net of current maturities Other accounts payable - Liability in respect of employee rights upon retirement Long-term deferred tax liability Total long-term liabilities: EQUITY: Share capital Ordinary shares of NIS 0.9 par value – Authorized: 10,000,000 shares at June 30, 2011 and 2010;Issuedand outstanding: 9,073,043 and 8,815,003 shares respectively at June 30, 2011 and 2010 Additional paid-in capital Accumulated other comprehensive loss ) ) Treasury stock, at cost, 258,040 shares at June 30, 2011 and 2010 ) ) Retained earnings Total TAT Technologies shareholders' equity Noncontrolling interest Total equity: Total liabilities and equity $ $ 5 TAT TECHNOLOGIES AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited, in thousands, except share and per share data) Three months ended Six months ended June 30, June 30 Revenues: OEM of Heat Management Solutions $ Heat Transfer Services and Products * MRO services for Aviation Components * OEM of Electric Motion Systems Eliminations ) Cost and operating expenses: OEM of Heat Management Solutions Heat Transfer Services and Products MRO services for Aviation Components OEM of Electric Motion Systems Eliminations ) Gross Profit Research and development costs Selling and marketing expenses General and administrative expenses Operating income Financial expense ) Financial income Income before income taxes 78 Income taxes Net income (loss) 88 ) Gain from dilution of interests in affiliated company - - Share in results of affiliated company less: Net loss (income) attributable to noncontrolling interest ) 96 (3
